FARMER, Judge,
specially concurring.
If the case so ably argued by appellant’s counsel was the same case argued by trial counsel, I should agree that a reversal is required. At trial, the defense objected to certain expert opinion testimony regarding the need for warnings on the subject product. On appeal, plaintiff’s lawyer argues that the grounds for exclusion were irrelevant, or at least went to the weight of the evidence only, rather than its admissibility. Unfortunately, that is not the same argument presented to the trial judge, who was never urged to consider admitting the evidence on the grounds argued on appeal. I agree that we are required to affirm.